Citation Nr: 1816999	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-09 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  The Veteran served in the republic of Vietnam and was awarded the Bronze Star Medal and Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO). 

The Board previously remanded the claim in August 2016.  The Board finds that there has been substantial compliance with the remand directives.  As such, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

VA audiometric revealed no worse than Level II hearing loss in the right ear and Level IV hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.159 , 4.1, 4.3, 4.7, 4.85, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA's duty to notify was satisfied by a letter in June 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the claim for a higher initial rating for the service-connected hearing loss, in cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the Veteran's service treatment records, pertinent post-service treatment records, and statements have been associated with the record.  Moreover, the Veteran was afforded VA examinations in December 2010 and November 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2010 and November 2016 VA examinations are adequate and addressed all the relevant criteria.  

Pursuant to the August 2016 Board remand, the Veteran was asked to identify any outstanding treatment reports and an additional VA audiology examination was completed in November 2016.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and no further action is necessary to assist the Veteran in substantiating this claim.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  Staged ratings are appropriate for an increased rating claim or in the adjudication of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000). 


Analysis

Historically, the Veteran filed his claim for entitlement to service connection for bilateral hearing loss in April 2010.  In May 2011, the RO issued a rating decision which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability evaluation, effective April 22, 2010.  

The Veteran attended an authorized VA examination in December 2010.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
50
55
LEFT
10
10
30
55
55

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

The Veteran reported that hearing loss affected his daily life because he had difficulty hearing television and radio.  There were no significant effects on occupation noted.

The December 2010 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (41.25 decibel pure tone threshold average, and 96 percent speech discrimination), and a numeric designation of I for the left ear (37.5 decibel pure tone average, 96 percent speech discrimination).  The numeric designation for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Veteran attended an authorized VA examination in November 2016.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
50
65
LEFT
10
20
50
65
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.

The Veteran reported that hearing loss affected his daily life because he had problems understanding background noise and cannot hear the television if there is music playing in the background.  He also noted that he asks his wife to repeat things. 

The November 2016 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (39 decibel pure tone threshold average, and 88 percent speech discrimination), and a numeric designation of IV for the left ear (50 decibel pure tone average, 80 percent speech discrimination).  The numeric designation for the right ear (II) along with the numeric designation for the left ear (IV), entered into Table VII, produce a 0 percent evaluation for hearing impairment. 

The Board finds that pure tone thresholds reported upon VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case. 

Based on a full review of the record, the Board finds that a compensable evaluation is not warranted for the Veteran's hearing loss at any point during the appeal period.  As noted above, the VA examiners specifically addressed the functional effects caused by the Veteran's hearing loss disability.  See Martinak, 21 Vet.App. at 455. 

The Veteran contends that his hearing loss warrants a higher disability evaluation. In an April 2012 lay statement, he reported that his hearing is bad enough that he requires hearing aids.  In addition, as noted above the Veteran also stated that he had difficulty hearing television and radio and often had problems understanding background noise and cannot hear the television if there is music playing in the background.

The Veteran is competent to describe the effects of his hearing loss on his daily functioning, and the Board finds that they are credible.  However, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  VA examination reports of record include thorough hearing examination and testing results were consistent over the appeal period. 

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule. Lendenmann, 3 Vet.App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation. 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial compensable evaluation for bilateral hearing loss and the claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An initial compensable rating for service-connected bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


